Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hook and loop fastener must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnet must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third panel is magnetically attached to the cover panel in the deployed position must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Election/Restrictions
Newly submitted claims 14, 16, and 20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 14 and 20 are directed to a different species than original claims 1-11. The species drawn to claims 14, 16 and 20 are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species such as including hook and loop and/or a magnet which are not disclosed within the .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14, 16 and 20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not disclose “a slit defining an opening” as claimed within claim 15.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not disclose “a slit defining an opening” as claimed within claim 17.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not disclose “bottom wedge” as claimed within claim 17. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction The specification does not disclose “a slit defining an opening” as claimed within claim 18.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites, “the cover panel has a storage pocket having a slit defining an opening and a deployable pocket having a lit defining an opening, and wherein the slit of the deployable pocket is located closer to the first panel than the slit of the storage pocket for receiving the third panel in the deployed positon”. The specification does not disclose specifically using the terms found within claim 15, a “slit” therefore failing to comply with the written 
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 recites, “the cover panel has a deployable pocket having a slit defining an opening, and wherein the slit is parallel to the bottom wedge and the third panel projects through the slit in the deployed position”. The specification does not disclose specifically using the terms found within claim 17, a “slit” or “bottom wedge” therefore failing to comply with the written description by failing to provide a reference number or identify the slit and the bottom wedge within the specification. 
Claims 18 and 19 (claim 19 is rejected as being dependent on claim 18) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 recites, “the cover panel has a storage pocket having a slit defining an opening, and wherein the slit of the storage pocket is parallel to the slit of the deployable pocket”. The specification does not 
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites wherein the third panel is attached to the cover panel within the deployed position with a hook and loop fastener or with magnet. The specification does not specifically and distinctly disclose the location and/or a figure including the hook and loop fastener or magnet therefore failing to fully comply with the written description requirement. 
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by MacEwan 4,991,812. MacEwan discloses A deployable stand for print media comprising: a cover panel having a bottom edge and a top edge; and a folding assembly rotatably hinged to the cover panel, the folding assembly comprising: a first panel comprising a first edge and an opposed second edge, the first edge of the first panel hinged to the cover panel at the bottom edge of the cover panel; a second panel comprising a first edge and an opposed second edge, the first edge of the second panel hinged to the second edge of the first panel; and a third panel comprising a first edge, the first edge of the second panel hinged to the second edge of the second panel; wherein the folding assembly has a deployed position and a flat position; wherein the deployed position is defined by the first panel positioned at an acute angle relative to the cover panel; and wherein the flat position is defined by the first panel, the second panel, and the third panel being substantially co-planar and the third panel spaced further away from the first panel than the second panel;  the deployable stand according to claim 8, wherein the folding assembly has a flat position, the flat position being when the first panel, the second panel, and the third panel are substantially co-planar.  
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (cover panel (26)
first panel (22)
second panel (18)
third panel (14))]
    PNG
    media_image1.png
    420
    577
    media_image1.png
    Greyscale

[AltContent: textbox (flat position the first panel, second panel, and third panel are substantially co-planar.)]

Claim(s) 1, 2, and 12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tucker 5,149,047. Tucker discloses a deployable stand for print media comprising: a first cover panel (left 13) and a second cover panel (right 13), the first cover panel coupled to the second cover panel; a first folding assembly comprising a first panel (left 5), a second panel (left 1), and a third panel (left 2), a first edge of the first panel of the first folding assembly hinged to the first cover panel, a second edge of the first panel of the first folding assembly hinged to a first edge of the second panel of the first folding assembly, and a second edge of the second panel of the first folding assembly hinged to a first edge of the third panel of the first folding assembly; and a second folding assembly comprising a first panel (right 5), a second panel (right 1), and  by the first panel of the first folding assembly positioned at an acute angle relative to the first cover panel and both the second panel and the third panel of the first folding assembly are in contact with the first cover panel; the deployable stand according to claim 1, further comprising a spine (15) and adjacent area) panel between the first cover panel and the second cover panel; the deployable stand according to claim 1, wherein, for the first folding assembly, the second panel has a first edge hinged to the first panel and a second edge hinged to the third panel, and wherein the second edge of the second panel is in contact with the first cover panel in the deployed position.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker 5,149,047. Tucker discloses all of the limitations of the claimed invention except for the first folding assembly, the third panel has a width and the second panel has a width, and wherein the width of the second panel is wider than the width of the third panel. It would have been obvious to one having ordinary skill in the art to have modified Tucker to have the first folding assembly, the third panel has a width and the second panel has a width, and wherein the width of the second panel is wider than the width of the third panel since, A change in the size of a prior art device is a design consideration within the skill of the art since the applicant has not disclosed how the chosen size is critical.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claim 3, 4, 9-10, 15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7 allowed.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional deployable stands.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631